Title: From Alexander Hamilton to John Daves, 13 December 1790
From: Hamilton, Alexander
To: Daves, John


Treasury Department, December 13, 1790. “I learn from your letter of the 7th. of October, that you have sent for a set of Scales & Weights, and that you have determined to rent a store for the Public Use, as also to build a scale house. Some of these things you will perceive by consulting the Acts of Congress cannot be lawfully done without Permission first obtained. Before I authorize you to charge them to the United States, I wish to know, what will be the Cost of the scales & weights, the rent and size of the store and the expence of building the Scale-house. This latter building must be erected on some lot, the nature of the tenure of which I request you to explain.…”
